Case 1:18-cr-00224-TFH Document 21 Filed 02/08/19 Page 1 of 17

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMB[A

UNITED STATES OF AMERICA, )
) Criminal Number: 1:18-cr-224-TFH

vs. )

)

AARON ALEXANDER, )

' )

Defendant. )

)

 

PLEA AGREEMENT
The United States of America, by and through the undersigned attorney for the Public
lntegrity Section, Criminal Division, United States Department of Justice, and AaRon Alexander
(hereinafter the “defendant”) enter into the following Plea Agreement:
Charges and Statutor_'y Penalties
l. The defendant agrees to plead guilty to Count One of the lndictment, which charges
Wire Fraud in violation of 18 U.S.C. § 1343.
2. The defendant understands that Count One has the following essential elements,
each of which the United States would be required to prove beyond a reasonable doubt at trial:
a. First, the defendant knowingly and willingly devised and entered into a
scheme to defraud;
b. Second, an interstate wire communication was used to further the scheme.
3. The defendant understands that pursuant to 18 U.S.C. § 1343, Count One carries a
maximum sentence of twenty years of imprisonment, a fine of $250,000, or a line of twice the

pecuniary gain or loss pursuant to 18 U.S.C. § 357l(d), a $100 special assessment, a three-year

Case 1:18-cr-00224-TFH Docurnent 21 Filed 02/08/19 Page 2 of 17

term of supervised release, an order of restitution, and an obligation to pay any applicable interest
or penalties on fines or restitution not timely made.

4. If the court accepts the defendant’s plea of guilty and the defendant fulfills each of
the terms and conditions of this Plea Agreement, the United States agrees that it will not further
prosecute the defendant for any crimes described in the attached factual basis or for any conduct
of the defendant now known to the Public Integrity Section and to the law enforcement agents
working with the Public integrity Section on the present investigation. 'l`his agreement is not
intended to provide any limitation of liability arising out of any acts of violence. The United States
further agrees to move to dismiss Count Two of the lndictment at the time of sentencing.

Factual Stipulations

5. The defendant agrees that the attached “Factual Basis for Plea” fairly and accurately
describes the defendant’s actions and involvement in the offense to which the defendant is pleading
guilty. The defendant knowingly, voluntarily, and truthfully admits the facts set forth in the
Factual Basis for Plea.

Sentencing

6. The defendant is aware that the sentence will be imposed by the court after
considering the United States Sentencing Guidelines and related Policy Statements (hereinafter
“U.S.S.G.” or “Sentencing Guidelines”). The defendant acknowledges and understands that the
court will compute an advisory sentence under the Sentencing Guidelines and that the applicable
guidelines will be determined by the court relying in part on the results of a Pre-Sentence
Investigation conducted by the court’s probation office, which will commence after the guilty plea

has been entered. The defendant is also aware that, under certain circumstances, the court may

Case 1:18-cr-00224-TFH Document 21 Filed 02/08/19 Page 3 of 17

depart from the advisory sentencing guideline range that it has computed, and may raise that
advisory sentence up to and including the statutory maximum sentence, or lower that advisory
sentence. The defendant is further aware and understands that the court is required to consider the
advisory guideline range determined under the Sentencing Guidelines but is not bound to impose
that sentence, that the court is permitted to tailor the ultimate sentence in light of other statutory
concems, and that such ultimate sentence may be either more severe or less severe than the
Sentencing Guidelines’ advisory sentence. Knowing these facts, the defendant understands and
acknowledges that the court has the authority to impose any sentence within and up to the statutory
maximum authorized by law for the offense identified in Paragraph l and that the defendant may
not withdraw the plea solely as a result of the sentence imposed.

7. The United States reserves the right to inform the court and the probation office of
all facts pertinent to the sentencing process, including all relevant information concerning the
offenses committed, whether charged or not, as well as concerning the defendant and the
defendant’s background. Subject only to the express terms of any agreed-upon sentencing
recommendations contained in this Plea Agreement, the United States further reserves the right to
make any recommendation as to the quality and quantity of punishment.

8. The defendant is aware that any estimate of the probable sentence or the probable
sentencing range relating to the defendant pursuant to the advisory Sentencing Guidelines that the
defendant may have received from any source is only a prediction and not a promise, and is not
binding on the United States, the probation office, or the court, except as expressly provided in

this Plea Agreement.

Case 1:18-cr-OO224-TFH Document 21 Filed 02/08/19 Page 4 of 17

Sentencing Guidelines Stigulations

9. The defendant understands that the sentence in this case will be determined by the
court, pursuant to the factors set forth in 18 U.S.C. § 3553(a), including a consideration of the
Sentencing Guidelines as set forth in the Guidelines Manual. Pursuant to Federal Rule of Criminal
Procedure l 1(c)(l)(B), and to assist the court in determining the appropriate sentence, the parties
stipulate to the following:

a. Offense Level under the Guidelines
i. Base offense level

The United States and the defendant agree that, for purposes of determining the defendant’s
guideline range at the time of sentencing, § 2Bl.l of the Sentencing Guidelines is the applicable
Chapter Two offense guideline section. The United States and the defendant further agree that the
applicable base offense level under § ZBl .l is 7.

ii. Loss

The United States and the defendant agree that the applicable loss amount under §

2Bl.l(b)(l), is $16,758, resulting in a four-level increase in offense level.
iii. Abuse of Trust

The United States and the defendant agree that an adjustment under § 3Bl .3 for Abuse of

Position of Trust is applicable, resulting in a two-level increase in offense level.
b. Acceptance of Responsibilig;
Provided that the defendant clearly demonstrates acceptance of responsibility, to the

satisfaction of the United States, through the defendant’s allocution and subsequent conduct prior

Case 1:18-cr-OO224-TFH Document 21 Filed 02/08/19 Page 5 of 17

to the imposition of sentence, the United States agrees that a two-level reduction would be
appropriate, pursuant to U.S.S.G § 3El .l(a).

The United States, however, may oppose any adjustment for acceptance of responsibility
if the defendant:

i. fails to admit a complete factual basis for the plea at the time the
defendant is sentenced or at any other time;

ii. challenges the adequacy or sufficiency of the United States’ offer of
proof at any time alier the plea is entered;

iii. denies involvement in the offense;

iv. gives conflicting statements about that involvement or is untruthful
with the court, the United States, or the Probation Offlce;

v. fails to give complete and accurate information about the
defendant’s financial status to the Probation Ofiice;

vi. obstructs or attempts to obstructjustice, prior to sentencing;

vii. has engaged in conduct prior to signing this Plea Agreement which
reasonably could be viewed as obstruction or an attempt to obstructjustice, and has failed
to fully disclose such conduct to the United States prior to signing this Plea Agreement;

viii. fails to appear in court as required;

.ix. alier signing this Plea Agreement, engages in additional criminal
conduct; or

x. attempts to withdraw the plea of guilty.

Case 1:18-cr-OO224-TFH Document 21 Filed 02/08/19 Page 6 of 17

If the defendant has accepted responsibility as described above, and the defendant’s offense
level is sixteen (16) or greater, the United States agrees that an additional one-level reduction
would be appropriate, pursuant to § 3El .l(b) of the Sentencing Guidelines, because the defendant
has assisted authorities by providing timely notice of the defendant’s intention to enter a plea of
guilty, thereby permitting the United States to avoid preparing for trial and permitting the court to
allocate its resources efficient|y.

e. Criminal History Category

Based upon the information now available to the United States, the defendant’s Criminal
History Category is l.

d. Applicable Guideline Range

Based upon the calculations set forth above, the defendant’s total offense level is ll and
the corresponding stipulated Sentencing Guidelines range is 8 to 14 months (the “Stipulated
Guidelines Range”).

The parties agree that under the Sentencing Guidelines neither a downward nor an upward
departure from the Stipu|ated Guidelines Range set forth above is warranted. Accordingly, neither
party will seek such a departure or seek any adjustment not set forth herein. Nor will either party
suggest that the Court consider such a departure or adjustment.

Agreement as to Sentencing Allocation

lO. The parties further agree that a sentence within the Stipu|ated Guidelines Range
would constitute a reasonable sentence in light of all of the factors set forth in 18 U.S.C. § 3553(a).
Nevertheless, the defendant reserves the right to seek a sentence below the Stipu|ated Guidelines

Range based upon factors to be considered in imposing a sentence pursuant to 18 U.S.C. § 3553(a),

Case 1:18-cr-OO224-TFH Document 21 Filed 02/08/19 Page 7 of 17

and the United States reserves the right to seek a sentence above the Stipu|ated Guidelines Range
based upon factors to be considered in imposing a sentence pursuant to 18 U.S.C. § 3553(a).

Court Not Bound by the Plea Agreement

ll. lt is understood that pursuant to Federal Ru|es of Criminal Procedure ll(c)(l)(B)
and ll(c)(3)(B) the court is not bound by the above stipulations, either as to questions of fact or
as to the parties’ determination of the applicable Guidelines range, or other sentencing issues. ln
the event that the court considers any Guidelines adjustments, departures, or calculations different
from any stipulations contained in this Plea Agreement, or contemplates a sentence outside the
Guidelines range based upon the general sentencing factors listed in 18 U.S.C. §3553(a), the
parties reserve the right to answer any related inquiries from the court.

Trial Rights

12. The defendant understands and agrees that by pleading guilty in this case the
defendant agrees to waive certain rights, including the following:

a. the right to plead not guilty and to persist in that plea;

b; the right to ajury tria|;

c. the right to be represented by counsel-and if necessary to have the court
appoint counsel_at trial and at every other stage of the proceeding;

d. the right at trial to confront and cross-examine adverse witnesses, and to be
protected from compelled self-incrimination, to testify and present evidence, and to compel the
attendance of witnesses;

e. the right to any further discovery or disclosures of information not already

provided at the time of the entry of the guilty plea, other than information required to be disclosed

Case 1:18-cr-OO224-TFH Document 21 Filed 02/08/19 Page 8 of 17

under Federal Rule of Criminal Procedure 32(i)(2) and exculpatory or impeachment information
casting doubt upon sentencing factors.

Apgeal Waiver

13. The defendant is aware that the defendant has the right to challenge the defendant’s
sentence and guilty plea on direct appeal. The defendant is also aware that the defendant may, in
some circumstances, be able to argue that the defendant’s guilty plea should be set aside, or
sentence set aside or reduced, in a collateral challenge (such as pursuant to a motion under 28
U.S.C. § 2255). Knowing that, and in exchange for the promises made by the government in
entering this Plea Agreement, the defendant voluntarily and expressly waives all rights to appeal
or collaterally attack the defendant’s conviction, sentence, or any other matter relating to this
prosecution, including any claim that the statute to which the defendant pled is unconstitutional
and/or that the conduct admitted as part of the factual basis does not fall within the scope of the
statute, whether such a right to appeal or collateral attack arises under 18 U.S.C. § 3742, 28 U.S.C.
§ 1291, 28 U.S.C. § 2255, or any other provision of law.

a. Notwithstanding the waiver provision above, if the government appeals
from the sentence, then the defendant may tile a direct appeal of the defendant’s sentence,

b. lf the government does not appeal, then notwithstanding the waiver
provision set forth in this paragraph, the defendant may tile a direct appeal or petition for collateral
relief but may raise only a claim, if otherwise permitted by law in such a proceeding:

i. that the defendant’s sentence on any count of conviction exceeds the

statutory maximum for that count as set forth above;

Case 1:18-cr-OO224-TFH Document 21 Filed 02/08/19 Page 9 of 17

ii. challenging a decision by the sentencing judge to impose an

“upward departure” pursuant to the Sentencing Guidelines;

iii. challenging a decision by the sentencing judge to impose an

“upward variance,” pursuant to 18 U.S.C. § 3553(a), above the final Sentencing Guidelines

range determined by the court; and

iv. that an attorney who represented the defendant during the course of
this criminal case provided constitutionally ineffective assistance of counsel.

If the defendant does appeal or seek collateral relief pursuant to this subparagraph, no issue
may be presented by the defendant in such a proceeding other than those described in this
subparagraph

l4. By signing this Plea Agreement, the defendant acknowledges that the defendant has
discussed the appeal waiver set forth in Paragraph 13 of this Plea Agreement with the defendant’s
attorney. The defendant further agrees, together with the United States, to request that the court
enter a specific finding that the waiver of the defendant’s right to appeal the sentence to be imposed
in this case was knowing and voluntary.

15. The defendant’s waiver of rights in Paragraph 13 shall not apply to appeals or
challenges based on new legal principles in the United States Court of Appeals for the District of
Columbia Circuit or the United States Supreme Court cases decided after the date of this Plea
Agreement that are held by the United States Court of Appeals for the District of Columbia Circuit
or the United States Supreme Court to have retroactive effect.

MM

Case 1:18-cr-OO224-TFH Document 21 Filed 02/08/19 Page 10 of 17

16. ln addition to the other penalties provided by law, the court must also order the
defendant to make restitution pursuant to 18 U.S.C. § 3663A. The defendant understands that
restitution must be ordered by the court to all victims of the defendant’s criminal conduct and not
merely for those victims included in the count to which the defendant agrees to plead guilty.

Forfeiture

l7. The defendant agrees to forfeit the gross proceeds from the offense, in the amount
of $16,758, which the parties agree constitutes the minimum amount of proceeds received by the
defendant as described in the Factual Basis for Plea and alleged in Count One of the lndictment to
which the defendant is pleading. The defendant further agrees to forfeit all interests in any
property, real or personal, which constitutes or is derived from proceeds traceable to his wire fraud
scheme in violation of 18 U.S.C. § 1343. Any net proceeds realized by the government from the
forfeiture of specific assets identified above will be credited towards satisfaction of the defendant’s
forfeiture obligation. The defendant further agrees that 21 U.S.C. § 853(p) shall apply and the
government may seek substitute assets as to any outstanding balance.

, 18. The defendant further agrees to waive all interest in any assets subject to forfeiture
in any administrative or judicial forfeiture proceeding, whether criminal or civil, state or federal.
The defendant agrees to consent to the entry of orders of forfeiture for such property, as well as
any money judgment, and waives the requirements of Rule 32.2 of the Federal Ru|es of Criminal
Procedure regarding notice of the forfeiture in the charging instrument, announcement of the
forfeiture at sentencing, and incorporation of the forfeiture in the judgment. The defendant

acknowledges that the defendant understands that the forfeiture of assets is part of the sentence

10

Case 1:18-cr-OO224-TFH Document 21 Filed 02/08/19 Page 11 of 17

that may be imposed in this case and the defendant waives any failure by the court to advise the
defendant of this, pursuant to Rule ll(b)(l)(.l), at the time the defendant’s guilty plea is accepted.

l9. The defendant agrees to fully and truthfully disclose all of his assets and sources of
income to the United States as well as the existence, nature, and location of all assets forfeitable
to the United States, either directly or as substitute assets, in which he and/or his co-conspirators
have or had any direct or indirect financial interest, or exercise or exercised control, directly or
indirectly, during the period of the scheme charged in Count One. The defendant also agrees to
take all steps necessary to pass clear title to the forfeited assets to the United States, including but
not limited to executing any and all documents necessary to transfer such title, assisting in bringing
any assets located outside of the United States within the jurisdiction of the United States, and
taking whatever steps are necessary to ensure that assets subject to forfeiture are not sold,
disbursed, wasted, hidden, or otherwise made unavailable for forfeiture. The defendant further
agrees that he will not assist any third party in asserting a claim or a petition for remission to the
forfeited assets in any proceeding and that he will testify truthfully in any proceeding related to
the forfeiture of these assets, The defendant agrees to forfeit to the United States all of the
defendant’s interests in any asset of a value of more than $l ,000 that, within the last two years, the`
defendant owned, or in which the defendant maintained an interest, the ownership of which the
defendant fails to disclose to the United States in accordance with this Plea Agreement.

20. Except as to the circumstances described in Paragraph 13(b) of this Plea
Agreement, the defendant further agrees to waive all constitutional and statutory challenges in any
manner (including direct appeal, habeas corpus, or any other means) to any forfeiture carried out

in accordance with this Plea Agreement on any grounds, including that the forfeiture constitutes

ll

Case 1:18-cr-OO224-*TFH Document 21 Filed 02/08/19 Page 12 of 17

an excessive fine or punishment. The defendant acknowledges that all property covered by this
Plea Agreement is subject to forfeiture as: (l) “proceeds of illegal conduct”; (2) “property
involved in illegal conduct giving rise to forfeiture”; and/or (3) “substitute assets for property
otherwise subject to forfeiture.” l

Release/Detention

21 . The defendant acknowledges that while the United States will not seek a change in
the defendant’s release conditions pending sentencing, the final decision regarding the defendant’s
bond status or detention will be made by the court at the time of the defendant’s plea of guilty.
Should the defendant engage in further criminal conduct or violate any conditions of release prior
to sentencing, however, the United States may move to change the defendant’s conditions of
release or move to revoke the defendant’s release.

Breach of Agreement

22. 'l`he defendant understands and agrees that if, after entering this Plea Agreement,
the defendant fails specifically to perform or to fulfill completely each and every one of the
defendant’s obligations under this Plea Agreement, or engages in any criminal activity prior to
sentencing, the defendant will have breached this Plea Agreement. ln the event of such a breach:
(a) the United States will be free from its obligations under the Plea Agreement; (b) the defendant
will not have the right to withdraw the guilty plea; (c) the defendant shall be fully subject to
criminal prosecution for any other crimes, including perjury and obstruction of justice; and (d) the
United States will be free to use against the defendant, directly and indirectly, in any criminal or

civil proceeding, all statements made by the defendant, including the defendant’s statements made

12

Case 1:18-cr-OO224-TFH Document 21 Filed 02/08/19 Page 13 of 17

during proceedings before the court pursuant to Rule 1 1 of the Federal Rules of Criminal
Procedure.

23. The defendant understands that Rule ll(t) of the Federal Ru|es of Criminal
Procedure and Ru|e 410 of the Federal Ru|es of Evidence ordinarily limit the admissibility of
statements made by a defendant in the course of plea discussions or plea proceedings if a guilty
plea is later withdrawn. The defendant knowingly and voluntarily waives the rights arising under
these rules.

24. The defendant understands and agrees that the United States shall only be required
to prove a breach of this Plea Agreement by a preponderance of the evidence, The defendant
further understands and agrees that the United States need only prove a violation of federal, state,
or local criminal law by probable cause in order to establish a breach of this Plea Agreement.

25. Nothing in this Plea Agreement shall be construed to permit the defendant to
commit perjury, to make false statements or declarations, to obstruct justice, or to protect the
defendant from prosecution for any crimes not included within this Plea Agreement or committed l
by the defendant after the execution of this Plea Agreement. The defendant understands and agrees
that the United States reserves the right to prosecute the defendant for any such offenses. The
defendant further understands that any perjury, false statements or declarations, or obstruction of
justice relating to the defendant’s obligations under this Plea Agreement shall constitute a breach
of this Agreement. ln the event of such a breach, however, the defendant will not be permitted to
withdraw this guilty plea.

Waiver of Statute of Limitations

 

13

Case 1:18-cr-OO224-TFH Document 21 Filed 02/08/19 Page 14 of 17

26. It is further agreed that should any conviction following the defendant’s plea of
guilty pursuant to this Plea Agreement be vacated for any reason, then any prosecution that is not
time-barred by the applicable statute of limitations on the date of the signing of this Plea
Agreement (including any counts that the United States has agreed not to prosecute or to dismiss
at sentencing pursuant to this Plea Agreement) may be commenced or reinstated against the
defendant, notwithstanding the expiration of the statute of limitations between the signing of this
Plea Agreement and the commencement or reinstatement of such prosecution. lt is the defendant’s
intent in entering this Plea Agreement to waive all defenses based on the statute of limitations with
respect to any prosecution that is not time-barred on the date that this Plea Agreement is signed.

Complete Agreement

27. No agreements, promises, understandings, or representations have been made by
the parties or their counsel_either orally, in writing, or by any other means-other than those
contained in writing herein, nor will any such agreements, promises, understandings, or
representations be made unless committed to writing and signed by the defendant, defense counsel,
and a prosecutor for the Public lntegrity Section.

28. The defendant further understands that this Plea Agreement is binding only upon
the Public lntegrity Section, Criminal Division, United States Department of Justice. This Plea
Agreement does not bind any other office or component of the United States Department of.lustice,
including the United States Attorneys’ Offices, nor does it bind any state or local authorities. lt
also does not bar or compromise any civi|, tax, or administrative claim pending or that may be

made against the defendant.

14

Case 1:18-cr-OO224-TFH Document 21 Filed 02/08/19 Page 15 of 17

29. By signing the Plea Agreement in the space indicated below and returning the
original once it has also been signed by counsel for the defendant, the defendant acknowledges

that the terms and conditions ofthis Plea Agreement are satisfactory.

  

Acting C el`

Public tegrity Sectio/K

Arnahda Vaughn\V "' -
'l`rial Attorney

Public lntegrity Section

1400 New Yorl< Ave. NW

Washington. I)C 20005

(202) 514-1412

Case 1:18-cr-OO224-TFH Document 21 Filed 02/08/19 Page 16 of 17

DEFENDANT'S ACCEPTANCE

I have read this Plea Agreement in its entirety and discussed it with my attorney. 1 hereby
acknowledge that it fully Sets forth my agreement with the United States, I further state that no
additional promises or representations have been made to me by any official of the United States
in connection with this matter. I understand the crime to which l have agreed to plead guilty. the
maximum penalties for that offense and Sentencing Guideline penalties potentially applicable to
it. I am satisfied with the legal representation provided to me by my attorney. We have had
sufficient time to meet and discuss my case. We have discussed the charge against me, possible
defenses l might havc, the terms ofthis Plea Agreement and whether I should go to trial. l am
entering into this Plea Agreement freely, voluntarily, and knowingly because l am guilty ol` the

offense to which l am pleading guilt'y, and l believe this Plea Agreement is in my best interest,

Date: 2f<(l 151

    

 

AaRo'rr?\lexander
Defendant /

Case 1:18-cr-OO224-TFH Document 21 Filed 02/08/19 Page 17 of 17

A'I`TORNEY‘S ACKN()WLEDGMENT
l have read each of the pages constituting this Plea Agreement, reviewed them with my
client, and discussed the provisions of the Plea Agreement with my client_. fully. 'l`hese pages
accurately and completely set forth thc entire Plea Agreement, l concur in my client’s desire to
plead guilty as set forth in this Plea Agreement.

Date: zllé*l 101 /`\h/`\,. m

David Boss\
Attorney I?or the Defendant

